           Case 2:18-cv-04003-SMB Document 55 Filed 01/28/19 Page 1 of 5



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                   DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
 8

 9
     Jason Lee Van Dyke,                           Case No.: 2:18-cv-04003-SMB
10
                   Plaintiff,
11
                                                   MOTION FOR JUDICIAL NOTICE OF
     vs.
12                                                 TEXAS COURT RECORDS PERTAINING
                                                   TO PLAINTIFF VAN DYKE’S ROLE IN
13   Thomas Christopher Retzlaff a/k/a Dean        THE DISAPPEARANCE / MURDER OF A
     Anderson,                                     WITNESS
14
                   Defendant.
15

16

17

18

19
            Defendant Thomas Retzlaff requests that the Court take Judicial Notice of the

20   attached certified Texas state court records pertaining to the prosecution of plaintiff
21
     Jason Van Dyke, as provided by Federal Rule of Evidence 201.
22

23

24

25

26

27

28
                          DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 1
            Case 2:18-cv-04003-SMB Document 55 Filed 01/28/19 Page 2 of 5



 1                                              A. INTRODUCTION
 2
             1.      Plaintiff is licensed attorney Jason Lee Van Dyke, representing himself
 3

 4   pro se; defendant is Thomas Christopher Retzlaff, “a/k/a Dean Anderson.”1
 5

 6           2.      Van Dyke has filed a defamation lawsuit against Retzlaff seeking $100
 7
     million in damages claiming that Retzlaff defamed him by getting Van Dyke fired
 8

 9
     from the Victoria County (Tex.) District Attorney’s Office and by filing a grievance

10   against Van Dyke with the State Bar of Texas (for which a disbarment trial is set for
11
     February 22, 2019). Van Dyke is also seeking relief against Retzlaff in the form of an
12

13   injunction seeking to prohibit Retzlaff from calling Van Dyke a Nazi and a white
14
     supremacist – despite the fact that Jason Lee Van Dyke is the leader of the Proud Boys,
15
     which is an FBI declared extremist organization with ties to white nationalists.
16

17

18

19                                    B. ARGUMENT & AUTHORITIES
20
             3.      The Court may take judicial notice of a fact that is not subject to
21
     reasonable dispute because it (1) is generally known within the court’s territorial
22

23   jurisdiction, or (2) can be accurately and readily determined from sources whose
24

25

26

27
             1
                    Retzlaff is NOT “Dean Anderson” or an “aka” for Dean Anderson. Anderson is a totally different
28   person whom Van Dyke has been unable to serve process on.
                             DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 2
          Case 2:18-cv-04003-SMB Document 55 Filed 01/28/19 Page 3 of 5



 1   accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); see Bias v.
 2
     Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (proceedings in other courts).
 3

 4
           4.     Van Dyke is being prosecuted for the misdemeanor offense of filing a
 5

 6   false police report for his role in an insurance fraud scheme involving several missing
 7
     guns. The main witness against him, Isaac Marquardt, has since disappeared under
 8
     mysterious circumstances and the Denton County District Attorney’s Office strongly
 9

10   suspects foul play here. Either Van Dyke or one of more of his Proud Boys gang
11
     members murdered Mr. Marquardt or otherwise helped conceal his whereabouts from
12

13   family and law enforcement.
14

15         5.     Trial was scheduled to begin on January 29, 2019.
16

17         6.     As the Court will recall, as a result of an ongoing joint investigation by
18
     the Dallas FBI / Department of Homeland Security counter-terrorism division, as well
19

20   as local law enforcement authorities in Denton County, Texas, Van Dyke was arrested
21   on January 11, 2019, for the felony offenses of Obstruction Of Justice and Retaliation
22
     Against A Witness, in violation of Texas Penal Code § 36.06.
23

24
           7.     As the Court will recall, Van Dyke has made repeated threats to murder
25

26   Retzlaff and his family / daughter Brittany. See, e.g., ECF 12 – Notice of Death
27
     Threats From Opposing Counsel.
28
                        DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 3
           Case 2:18-cv-04003-SMB Document 55 Filed 01/28/19 Page 4 of 5



 1          8.     On January 28, 2019, the Denton County Court at Law #5 conducted an
 2
     evidentiary hearing and moments ago issued an order finding Van Dyke responsible
 3

 4   for the disappearance of this witness. See attached Exhibits 1 - 3.
 5

 6

 7

 8

 9

10

11
            Respectfully submitted,
12

13

14

15

16

17   Dated: January 28, 2019          By:_____________________________________
                                            Thomas Retzlaff
18                                          Defendant, In Pro Per

19

20

21

22

23

24

25

26

27

28
                         DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 4
       Case 2:18-cv-04003-SMB Document 55 Filed 01/28/19 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on January 28, 2019, a copy of this document was electronically filed on the

 4   CM/ECF system, which will automatically serve a Notice of Electronic Filing on the following
 5
     attorney in charge for plaintiff Jason Lee Van Dyke:
 6
            Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 7
            I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be
 8

 9   accomplished by the CM/ECF system.

10

11

12

13

14
                                              By:_____________________________
15
                                              Thomas Retzlaff
                                              Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28
                      DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 5
